               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN


                                    )
LAWRENCE CARTY, et al.,             )
                                    )
               Plaintiff,           )
                                    )    Civil No. 1994-78
               v.                   )
                                    )
ALBERT BRYAN, et al.,               )
                                    )
               Defendants.          )
___________________________________ )


ATTORNEYS:
Eric Balaban
National Prison Project of the ACLU
Washington, DC
     For the plaintiff Lawrence Carty,


Denise George, Attorney General
Carol Thomas-Jacobs, AAG
Ariel Marie Smith-Francois, AAG
Virgin Islands Department of Justice
St. Thomas, VI
     For the defendants.




                               ORDER

GÓMEZ, J.

      Before the Court is the motion of the Virgin Islands Bureau

of Corrections (“BOC”) for a protective order prohibiting the

dissemination of security surveillance video footage.
Carty v. Bryan
Civ. No. 94-78
Order
Page 2

       On July 2, 2018, a use of force incident occurred in which

a correctional officer used force against a prisoner at the

Alexander Farrelly Criminal Justice Complex (“CJC”). That

incident was captured on security video footage.

       Under the provisions of the Settlement Agreement adopted

and entered as an Order of the Court on August 29, 2013, (the

“2013 Settlement Agreement”), the BOC is required to maintain

and make available records to document that the requirements of

the 2013 Settlement Agreement are being properly implemented.

See Settlement Agreement at 20, ECF No. 765-1. Consistent with

that provision, the BOC made footage of the July 2, 2018, use of

force incident available to Lawrence Carty and similarly

situated inmates (collectively “Carty”) in the custody of the

BOC.

       On November 28, 2018, at a quarterly evidentiary hearing

before the Court, Carty presented the security video footage of

the July 2, 2018, use of force incident in open court. The BOC

did not object to that presentation.

       Sometime thereafter, the BOC became aware that Carty’s

counsel had published the security video footage of the July 2,

2018, use of force incident on the website of the American Civil

Liberty Union (“ACLU”).
Carty v. Bryan
Civ. No. 94-78
Order
Page 3

      On February 19, 2019, the BOC filed a motion requesting a

protective order prohibiting the dissemination of security

surveillance video footage to third parties.

      On March 8, 2019, Carty filed an opposition to the BOC’s

motion for a protective order.

      The BOC seeks a protective order pursuant to Federal Rule

of Civil Procedure 26 (“Rule 26”). Rule 26 permits a court to

enter a protective order to shield a party “from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R.

Civ. P. 26(c)(1). Rule 26 provides in pertinent part that

      [a] party or any person from whom discovery is sought
      may move for a protective order in the court where the
      action is pending . . .. The motion must include a
      certification that the movant has in good faith
      conferred or attempted to confer with other affected
      parties in an effort to resolve the dispute without court
      action. The court may, for good cause, issue an order to
      protect a party or person from annoyance, embarrassment,
      oppression, or undue burden or expense . . .

See Fed. R. Civ. P. 26(c)(1). “A protective order is intended to

offer litigants a measure of privacy, while balancing against

this privacy interest the public’s right to obtain information

concerning judicial proceedings.” In re Avandia Mktg., Sales

Practices & Prods. Liab. Litig., 924 F.3d 662, 671 (3d Cir.

2019) (internal quotation marks omitted) (citations omitted).

      “The proponent of the protective order shoulders ‘[t]he

burden of justifying the confidentiality of each and every
Carty v. Bryan
Civ. No. 94-78
Order
Page 4

document sought to be’ sealed.” Id. at 671 (citations omitted).

A district court “must balance the requesting party’s need for

information against the injury that might result if uncontrolled

disclosure is compelled.” Id. (internal quotation marks omitted)

(citations omitted). “The party seeking a protective order over

discovery material must demonstrate that ‘good cause’ exists for

the order.” Id. (internal quotation marks omitted) (citations

omitted). “Good cause means that disclosure will work a clearly

defined and serious injury to the party seeking closure. The

injury must be shown with specificity.” Id. (internal quotation

marks omitted) (citations omitted). “To that end, ‘[b]road

allegations of harm, unsubstantiated by specific examples or

articulated reasoning, do not support a good cause showing.’”

Id. (citations omitted).

      In this case, the security video footage for which the BOC

seeks a protective order was presented in open court. At that

time, the BOC did not object. Significantly, the Third Circuit

has held that “[i]t is well established that the release of

information in open court is a publication of that information

and, if no effort is made to limit its disclosure, operates as a

waiver of any rights a party had to restrict its future use.”

Littlejohn v. BIC Corp., 851 F.2d 673, 680 (3d Cir. 1988).
Carty v. Bryan
Civ. No. 94-78
Order
Page 5

      Even if the BOC had not waived its ability to challenge

further disclosure of the security video footage, its argument

would fail on the merits. The BOC argues that the Court should

prohibit dissemination of the July 2, 2018, security

surveillance footage because such dissemination “impacts jail

security and raises concerns for staff and prisoners.” See

Defs.’ Mot. for Protective Order at 3, ECF No. 1088.

      First, the BOC asserts that “[t]he video reveals camera

locations and the layout of the housing unit.” Id.

Significantly, the locations of cameras and the layout of the

housing units within the CJC are apparent to inmates. As such,

regardless of the availability of the security surveillance

footage, the inmates could communicate this information to third

parties. Furthermore, the video reveals nothing more than a room

with several tables and two doors. The Court does not find that

this depiction raises sufficient security concerns to justify a

protective order.

      Second, the BOC asserts serious concerns “with the possible

repercussions for the staff involved in the use of force

incident and the BOC staff in general in this small community.”

See Defs.’ Mot. for Protective Order at 3, ECF No. 1088.

Significantly, the identity of the correctional officer involved

in the July 2, 2018, use of force incident and the BOC
Carty v. Bryan
Civ. No. 94-78
Order
Page 6

investigation of that incident have been testified to repeatedly

at several quarterly evidentiary hearings. These hearings are

open to the public. Moreover, the transcripts for those hearings

and the quarterly status reports submitted by the parties--which

also refer to the July 2, 2018, use of force incident--are

available to the public on the docket. Given these

circumstances, any attempt to restrict further publication of

the information contained in the security video footage would

have limited utility. As such, the BOC has not established good

cause for a protective order prohibiting the dissemination of

the security video footage of the July 2, 2018, use of force

incident.

      The premises considered, it is hereby

      ORDERED that the BOC’s motion for a protective order, ECF No.

1088, is DENIED.



                                              S\________________
                                                 Curtis V. Gómez
                                                 District Judge
